Order entered June 21, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00745-CV
                                    No. 05-13-00746-CV

                         IN RE SENRICK WILKERSON, Relator

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. W10-01183-J

                                         ORDER
       The Court has before it relator’s June 18, 2013 “request for court of inquiry hearing.”

The Court construes the document as a motion for rehearing and DENIES the motion.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE